82873: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-11583: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82873


Short Caption:DIAZ VS. SURF CITY INV'RS, LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A819873Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:05/21/2021 / Cohen, LarrySP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAdriana DiazDavid J. Winterton
							(David J. Winterton & Associates, Ltd.)
						


AppellantJaime DiazDavid J. Winterton
							(David J. Winterton & Associates, Ltd.)
						


RespondentSurf City Investors, LLCMatthew D. Dayton
							(Ghidotti Berger LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


05/11/2021Filing FeeFiling Fee due for Appeal. (SC)


05/11/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-13444




05/11/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)21-13446




05/11/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-13449




05/17/2021Filing FeeFiling Fee Paid. $250.00 from David J. Winterton & Assoc., Ltd.  Check no. 12116. (SC)


05/17/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)21-14157




05/21/2021Notice of Appeal DocumentsFiled Appellant's Case Appeal Statement. (SC)21-14650




05/21/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Larry J. Cohen. (SC)21-14663




05/21/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-14698




06/11/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for July 29, 2021, at 9:00 AM via Zoom Conference. (SC)21-16876




07/26/2021MotionFiled Motion to Substitute Real Party in Interest for Respondent (Matthew D. Dayton of Ghidotti Berger, LLP., moves to substitute Surf City as the real party in interest in place of Respondent BCMB1 Trust pursuant to NRAP 43(a) and (b)) (REJECTED PER NOTICE ISSUED 07/26/21). (SC)


07/26/2021Notice/OutgoingIssued Notice Of Rejection - No Notice Of Appearance (Matthew D. Dayton). (SC)21-21511




08/12/2021Notice/IncomingFiled Notice of Appearance (Matthew D. Dayton of Ghidotti Berger, LLP is hereby appearing in the above-entitled action as counsel of record for Defendant BCMV1 Trust). (SC)21-23577




08/12/2021MotionFiled Motion to Substitute Real Party in Interest for Respondent. (SC)21-23578




08/26/2021Order/ProceduralFiled Order Granting Motion and Adding Counsel. Surf City Investors, LLC has filed a motion to substitute itself in place of respondent BCMB1 Trust as the real party in interest.  The unopposed motion is granted.   The clerk of this court shall amend the caption in this appeal to conform to the caption on this order.  The clerk of this court shall add attorney Matthew D. Dayton of Ghidotti Berger, LLP, as counsel for respondent Surf City Investors, LLC. (SC)21-24855




09/02/2021Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: September 24, 2021, at 8:30 AM. (SC)21-25656




11/30/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-34121




12/02/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)21-34442




12/13/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 3/23/21. To Court Reporter: Nancy Maldonado. (REJECTED PER NOTICE ISSUED 12/13/21) (SC)


12/13/2021Notice/OutgoingIssued Notice of Rejection of Deficient Transcript Request. (SC)21-35470




12/14/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 3/23/21. To Court Reporter: Nancy Maldonado. (SC)21-35513




12/20/2021TranscriptFiled Notice from Court Reporter. Nancy Maldonado stating that the requested transcripts were delivered.  Dates of transcripts: 3/23/21. (SC)21-36156




02/28/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellants' Opening Brief and Appendix due:  March 16, 2022.  (SC)22-06386




03/15/2022MotionFiled Appellant's Motion for Extension of Time to File Opening Brief. (SC)22-08177




03/16/2022Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief and Appendix due:  April 15, 2022.  (SC)22-08335




04/11/2022MotionFiled Appellant's Motion to Dismiss Appeal. (SC)22-11444




04/12/2022Order/DispositionalFiled Order Dismissing Appeal. Appellants' motion for a voluntary dismissal of this appeal is granted. "This appeal is dismissed." Case Closed/No Remittitur Issued. (SC)22-11583





Combined Case View